Citation Nr: 1043647	
Decision Date: 11/19/10    Archive Date: 11/24/10

DOCKET NO.  03-27 578	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Albuquerque, 
New Mexico


THE ISSUES

1.  Entitlement to service connection for a right hip disability.

2.  Entitlement to service connection for a left hip disability.  

3.  Entitlement to service connection for a right ankle 
disability.  

4.  Entitlement to service connection for a left ankle 
disability.  

5.  Entitlement to service connection for a right knee 
disability.  

6.  Entitlement to service connection for a left knee disability.  

7.  Entitlement to service connection for a lumbar spine 
disability.  

8.  Entitlement to service connection for a vision disability.  




REPRESENTATION

Appellant represented by:	Thomas M. Brown, Attorney at Law


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Van Stewart, Counsel


INTRODUCTION

The Veteran had active military service from February 1969 to 
September 1970, and from November 1990 to January 1991.  

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal of a May 2003 rating decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Albuquerque, New 
Mexico.  This case was previously remanded by the Board for 
additional development in November 2004.  Action was taken by the 
RO to complete the requested development; however, because the 
record was unclear as to whether or not the veteran remained 
represented by the attorney he had appointed in September 2004, 
another remand was necessary in order to resolve that issue 
before the Board adjudicates the claims.  Accordingly, the case 
was remanded again in October 2008 to determine if the Veteran 
was represented by a previously identified attorney.  

On remand, the Veteran was contacted by the agency of original 
jurisdiction (AOJ) by telephone in March 2010.  The Report of 
Contact (ROC) states that the Veteran was contacted to ask him if 
Thomas M. Brown was still his attorney.  The ROC does not 
explicitly say what the Veteran's answer was, but the ROC noted 
that the Veteran was told that the AOJ would forward a copy of 
the information that is sent to his lawyer, Thomas M. Brown.  A 
letter to the Veteran dated the same day states that the letter 
concerned "our phone conversation confirming that Thomas Brown 
is still representing you with your appeal."  In light of the 
foregoing, the Board is satisfied that the Veteran is, in fact, 
represented by attorney Thomas M. Brown.  


FINDINGS OF FACT

1.  The veteran does not have a right hip disability that is 
related to his military service.  

2.  The veteran does not have a left hip disability that is 
related to his military service.  

3.  The veteran does not have a right ankle disability that is 
related to his military service.  

4.  The veteran does not have a left ankle disability that is 
related to his military service.  

5.  The veteran does not have a right knee disability that is 
related to his military service.  

6.  The veteran does not have a left knee disability that is 
related to his military service.  

7.  The veteran does not have a lumbar spine disability that is 
related to his military service.  

8.  The veteran does not have a vision disability that is related 
to his military service.  


CONCLUSIONS OF LAW

1.  The veteran does not have a right hip disability that is the 
result of disease or injury incurred in or aggravated during 
active military service.  38 U.S.C.A. §§ 1101, 1110, 1112, 5107 
(West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.307, 3.309 
(2010).  

2.  The veteran does not have a left hip disability that is the 
result of disease or injury incurred in or aggravated during 
active military service.  38 U.S.C.A. §§ 1101, 1110, 1112, 5107; 
38 C.F.R. §§ 3.102, 3.303, 3.304, 3.307, 3.309.

3.  The veteran does not have a right ankle disability that is 
the result of disease or injury incurred in or aggravated during 
active military service.  38 U.S.C.A. §§ 1101, 1110, 1112, 5107; 
38 C.F.R. §§ 3.102, 3.303, 3.304, 3.307, 3.309.

4.  The veteran does not have a left ankle disability that is the 
result of disease or injury incurred in or aggravated during 
active military service.  38 U.S.C.A. §§ 1101, 1110, 1112, 5107; 
38 C.F.R. §§ 3.102, 3.303, 3.304, 3.307, 3.309.

5.  The veteran does not have a right knee disability that is the 
result of disease or injury incurred in or aggravated during 
active military service.  38 U.S.C.A. §§ 1101, 1110, 1112, 5107; 
38 C.F.R. §§ 3.102, 3.303, 3.304, 3.307, 3.309.

6.  The veteran does not have a left knee disability that is the 
result of disease or injury incurred in or aggravated during 
active military service.  38 U.S.C.A. §§ 1101, 1110, 1112, 5107; 
38 C.F.R. §§ 3.102, 3.303, 3.304, 3.307, 3.309.

7.  The veteran does not have a lumbar spine disability that is 
the result of disease or injury incurred in or aggravated during 
active military service.  38 U.S.C.A. §§ 1101, 1110, 1112, 5107; 
38 C.F.R. §§ 3.102, 3.303, 3.304, 3.307, 3.309.

8.  The veteran does not have a vision disability that is the 
result of disease or injury incurred in or aggravated during 
active military service.  38 U.S.C.A. §§ 1101, 1110, 1112, 5107; 
38 C.F.R. §§ 3.102, 3.303, 3.304, 3.307, 3.309, 4.9 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA) describes VA's 
duty to notify and assist claimants in substantiating a claim for 
VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 
(West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 
3.326(a) (2010).  

Upon receipt of a complete or substantially complete application 
for benefits, VA is required to notify the claimant and his 
representative of any information, and any medical or lay 
evidence, that is necessary to substantiate the claim.  
38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  The VCAA notice must inform 
the claimant of any information and evidence not of record (1) 
that is necessary to substantiate the claim; (2) that VA will 
seek to provide; and (3) that the claimant is expected to 
provide.  VCAA notice should be provided to a claimant before the 
initial unfavorable agency of original jurisdiction (AOJ) 
decision on a claim.  Pelegrini v. Principi, 18 Vet. App. 112 
(2004).  But see Mayfield v. Nicholson, 19 Vet. App. 103, 128 
(2005) (Mayfield I), rev'd on other grounds, Mayfield v. 
Nicholson, 444 F.3d 1328 (Fed. Cir. 2006) (when VCAA notice 
follows the initial unfavorable AOJ decision, subsequent RO 
actions may "essentially cure[] the error in the timing of 
notice").

The Board notes that the Veteran was apprised of VA's duties to 
both notify and assist in correspondence dated in March and 
September 2003, February 2005, July 2007, and April 2008.  
Although the complete notice required by the VCAA was not 
provided until after the RO adjudicated the appellant's claims, 
any timing errors have been cured by the RO's subsequent actions.  
Id.  

Specifically regarding VA's duty to notify, the notifications to 
the Veteran apprised him of what the evidence must show to 
establish entitlement to the benefits sought, what evidence 
and/or information was already in the RO's possession, what 
additional evidence and/or information was needed from the 
Veteran, what evidence VA was responsible for getting, and what 
information VA would assist in obtaining on the Veteran's behalf.  

The Veteran was apprised of the criteria for assigning disability 
ratings and for award of an effective date.  See Dingess/Hartman 
v. Nicholson, 19 Vet. App. 473 (2006).  

Regarding VA's duty to assist, the AOJ obtained the Veteran's 
service treatment record (STR) file and post-service medical 
records, Social Security Administration (SSA) records, and 
secured examinations in furtherance of his claims.  VA has no 
duty to inform or assist that was unmet. 

II.  Background

The Veteran's active duty service after recruit training was in 
Korea, where he was a light vehicle driver.  He was recalled for 
service in Operation Desert Shield, but never deployed because he 
did not meet medical fitness standards.  

In the Veteran's pre-induction examination medical history, a 
history of back trouble and a history of broken bones were noted.  
Spine examination was normal, but the examiner noted that x-rays 
of the lumbosacral spine showed evidence of spina bifida occulta.  
The Veteran's distant vision was 20/30 on the right, and 20/25 on 
the left, and the Veteran indicated in his medical history that 
he wore eye glasses.  

The veteran's STRs show no history of injury or complaint related 
to any of the claimed disabilities, except that an ankle sprain 
was reported in June 1970, with no subsequent reports of 
sequelae.  The report of the Veteran's separation examination in 
July 1970 found no abnormalities, including no mention of an 
ankle complaint.  His distant vision was 20/40 bilaterally.  

The record shows that the Veteran suffered a serious right knee 
injury in 1982 while employed with a city government.  The knee 
injury required reconstructive surgery.  

The Veteran's periodic examinations from his period of reserve 
service, between his two periods of active duty, routinely 
reported no abnormalities, with distant vision in the same range 
as previous reports.  For example, a March 1990 examination 
described the Veteran's visual acuity of 20/25 right, and 20/30 
left, as mild myopia.  

The evidence shows that there was a complaint in July 1984 of a 
left ankle sprain that may have occurred while drilling with his 
reserve unit.  There is no evidence of any sequelae.  

When the Veteran was recalled to service for Operation Desert 
Shield, he was discharged in a matter of weeks, having been found 
to not meet medical fitness standards.  A related orthopedic 
consultation noted a history of knee surgery, and that he could 
not carry a duffle bag, or walk more than a quarter of a mile.  
The examiner described the Veteran as being chronically ill in 
appearance.  Examination revealed that the Veteran had 
degenerative joint disease in the knees secondary to trauma, and 
the right knee was deformed.  Also diagnosed was bilateral hallux 
valgus.  

The Veteran, who is wheelchair bound, has been afforded several 
examinations in connection with his claimed disabilities.  An 
October 2005 eye examination discussed the Veteran's reported 
history, including a reported battery explosion that he contended 
occurred while serving in Korea, and that the date of onset of 
his vision problems was approximately 10 to 20 years earlier.  
The examiner diagnosed presbyopia, refractive error, and early 
nuclear sclerotic and cortical cataracts in both eyes.  His 
medical opinion was that the Veteran's presbyopia and cataracts 
were caused by age changes, and were not related to any incident 
that occurred in military service, including the averred battery 
incident, because there were no ocular problems that would be 
caused by or related to that reported incident.  

The report of a November 2005 VA spine examination reported that 
x-rays revealed advanced degenerative disc disease at all levels 
of the lumbosacral spine, and evidence of advanced degenerative 
arthritis at all levels of the lumbosacral spine, with marked 
bilateral foraminal narrowing at the L4-L5 and L5-S1 levels.  
There was evidence of curvature of the upper lumbar spine with 
convexity to the left side, and evidence of spina bifida occulta 
of the first sacral segment.  The examination report's opinion 
section is confused in that it begins to provide a medical 
opinion by stating that "is most likely caused by or a result 
of," and then stops.  The opinion does state that the Veteran 
was accepted for military service with spina bifida occulta and 
lumbar scoliosis, and that in the course of military service the 
Veteran injured his back on several occasions.  The examiner also 
opined that repetitive jumping from a truck probably caused 
damage to the lumbar spine.  The examiner listed as pertinent 
evidence, "back injuries while stationed in Korea."  

The Veteran was afforded a VA joints examination on the same day 
in November 2005 by the same examiner who did the spine 
examination discussed in the preceding paragraph.  After a 
lengthy examination, the examiner summarized the Veteran's 
problems as pain in the bilateral hips, knees, and ankles.  His 
diagnoses were (1) residuals of surgery of the right knee, (2) 
functionally normal left knee, (3) functionally normal hip 
joints, and (4) anatomically normal ankle joints lacking normal 
dorsiflexion bilaterally.  The examiner opined that it was less 
than likely as not that the Veteran's hips, knees, and ankles 
complaints were etiologically related to his military service.  
The examiner's rationale was that the Veteran's [non-service-
connected] right knee injury probably caused any left knee pain 
the Veteran was experiencing.  It was noted that the Veteran 
displayed ranges of motion of the left knee, both hips, and both 
ankles without evidence of pain.  All pain appeared to be related 
to the Veteran's severe back condition.  

The Veteran was afforded another spine examination in January 
2007.  However, this examination was specifically related to the 
functional impact of the Veteran's spine disabilities, and did 
not address the etiology of the disabilities.  A November 2007 VA 
peripheral nerves examination likewise did not provide a medical 
opinion because none was requested.  

The Veteran was afforded another joints examination in February 
2008, that was requested primarily to answer questions regarding 
the pre-induction physical examination report that the Veteran 
had spina bifida occulta, and the November 2005 examiner's 
finding of spina bifida occulta of S1.  The January 2008 examiner 
therefore requested x-rays of the lumbar spine specifically to 
look for evidence of the existence of spina bifida occulta.  The 
x-rays revealed no radiologic evidence of spina bifida occulta.  
The examiner therefore concluded that the Veteran's present 
complaints cannot be attributed to the congenital condition of 
spina bifida occulta.  

In this examiner's particularly detailed report, he noted that 
the Veteran has some mild degenerative disc disease of the lumbar 
spine, which would coincide with lifting in the service, but 
would not explain the Veteran's non-functioning lower extremities 
or weakness subjectively noted on examination.  However, the 
examiner concluded that the mild degenerative disc disease in the 
low back was most likely the result of a chronic low back problem 
for which the Veteran reported to have been receiving 
chiropractic treatment since the ninth grade.  The examiner also 
noted that there was no evidence on MRI examination of any disc 
compression or marked stenosis that would account for a 
neurologic cause.  The Veteran had no bowl/bladder control 
problems, nor did he report any erectile dysfunction.  The 
examiner stated that he could not attribute the Veteran's 
subjective complaints of paraplegia being present on an 
orthopedic basis.  

Examination of the hips, ankles, and left knee did not reveal any 
objective findings to substantiate pathology in those 
articulations.  There was loss of normal passive motion of those 
joints, but this was thought to be due to disuse or subjective 
resistance on the part of the Veteran, and subjectively exerted 
minimal effort with respect to range of motion evaluation.  The 
examiner noted that the Veteran's right knee problem was due to 
his work-related injury.  

III.  Analysis

Service connection may be granted for disability resulting from 
disease or injury incurred or aggravated during active military 
service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 
3.303.  Service connection may also be granted for any injury or 
disease diagnosed after service, when all the evidence, including 
that pertinent to service, establishes that the disease or injury 
was incurred in service.  38 C.F.R. § 3.303(d).  Generally, 
service connection requires (1) medical evidence of a current 
disability, (2) medical evidence, or in certain circumstances lay 
testimony, of in-service incurrence or aggravation of an injury 
or disease, and (3) medical evidence of a nexus between the 
current disability and the in-service disease or injury.  See 
Caluza v. Brown, 7 Vet. App. 498 (1995).  

It is not enough that an injury or disease occurred in service; 
there must be chronic disability resulting from that injury or 
disease.  If there is no showing of a resulting chronic condition 
during service, then a showing of continuity of symptomatology 
after service is required to support a finding of chronicity.  
38 C.F.R. § 3.303(b).

Certain chronic diseases, including arthritis, may be 
presumptively service connected if they become manifest to a 
degree of 10 percent or more within one year of leaving 
qualifying military service.  38 C.F.R. §§ 3.307(a)(3); 3.309(a).  

Further, disability that is proximately due to or the result of a 
service-connected disease or injury is considered service 
connected, and when thus established, this secondary condition is 
considered a part of the original condition.  38 C.F.R. 
§ 3.310(a).  

A.  Hips, ankles, knees

The Veteran's STRs contain no evidence of any chronic disability 
related to these claimed disabilities.  There is evidence of an 
acute ankle sprain in 1970, just before the Veteran left his 
first period of service.  However, there is no evidence that this 
resulted in a chronic disability, especially in light of the fact 
that his separation examination made no mention of any ankle 
complaint.  Similarly, the report of an ankle sprain in 1984 also 
shows no evidence in the record of any sequelae.  The Veteran's 
STRs contain no evidence of any other injuries related to the 
hips, ankles, or knees.  

As noted above, the November 2005 VA joints examination reported 
that the Veteran had residuals of surgery of the right knee, a 
functionally normal left knee, and functionally normal hip and 
ankle joints.  The examiner opined that it was less than likely 
as not that the Veteran's hips, knees, and ankles complaints were 
etiologically related to his military service.  The examiner's 
rationale was that the Veteran' non-service-connected right knee 
injury probably caused any left knee pain the Veteran was 
experiencing.  As noted, the report of the February 2008 joints 
examination failed to find any objective findings to substantiate 
pathology in the hips, ankles, or left knee.  

Thus, while there is medical evidence of a current right knee 
injury, there is no medical evidence of a specific left knee, 
hips, or ankles disability.  Moreover, there is no competent 
medical evidence of any related in-service injury or disease, and 
no competent medical evidence of a nexus between any of these 
claimed disabilities and the Veteran's military service.  As 
regards the Veteran's current right knee injury, all of the 
medical evidence and opinion is that this injury is related to an 
on-the-job injury after the Veteran's first period of military 
service.  In light of the foregoing, service connection for the 
Veteran's claimed hips, ankles, and knees disabilities is denied.  

The Veteran's contentions of a relationship to military service 
are not credible.  The medical evidence is inconsistent with his 
implicit assertions of continuity of symptoms since service.  He 
did not have problems at separation from service in 1970 or for 
many years thereafter.  Moreover, his problems noted in 1990 were 
evident as a result of the intervening knee injury.  

B.  Spine

The evidence shows that the Veteran has a current spine 
disability, identified on examination in February 2008 as mild 
degenerative disc disease.  After an x-ray evaluation for the 
express purpose of identifying any evidence of spina bifida 
occulta, the examiner noted that none was found.  The Veteran 
contends that his current spine disability is related to his 
having to lift heavy objects while serving as a truck driver in 
Korea, and having to jump off of trucks.  Notwithstanding his 
averments to examiners, there is no documentation of any spine 
injury while in service.  Moreover, the Board finds that the most 
probative medical evidence of record is that which shows he had 
no back problem at separation from service in 1970.  A February 
2008 examiner specifically noted that the record did not contain 
any evidence of a back injury in service during the time he was 
driving trucks in Korea.  

As for whether or not there was aggravation of a pre-existing 
back condition-the spina bifida occulta identified on the 
Veteran's pre-induction physical examination-the most recent 
examination found no evidence of spina bifida occulta after a 
detailed examination looking specifically for evidence of that 
disease.  The medical opinion was that, because there was no 
evidence of spina bifida occulta, there cannot be any current 
disability attributed to that congenital disease.  

As noted, the report of the November 2005 spine examination 
suggested, but did not explicitly opine, that the Veteran's spine 
disability was a result of his spina bifida occulta, several in-
service back injuries, and repetitive jumping from a truck.  
However, there is no medical evidence of any back injuries in 
service, the report of which the examiner relied on in 
formulating his medical opinion, and the presence of spina bifida 
occulta has been medically ruled out by competent medical 
examination.  

As for the issue of whether repetitive jumping from a truck 
caused the Veteran's current spine disability, the Board finds 
that, because there was no evidence of any back complaint in the 
Veteran's STRs, including the report of a normal clinical spine 
examination at the end of his first period of service, there is 
no STR medical evidence supporting back injury related to jumping 
from trucks.  There also is no evidence of an aggravation during 
the few weeks when the Veteran was on active duty for Operation 
Desert Shield.  

Thus, while there is evidence of a current back disability, 
identified as mild degenerative disc disease, there is no 
credible evidence of any in-service event or injury related to 
the current spine disability, and there is no competent medical 
evidence of a nexus between the current spine disability and the 
Veteran's military service, to include no evidence of 
aggravation.  The Veteran's report of injury during service, 
especially the indication that he injured his back by jumping 
from trucks, is not supported in the record.  The normal 
separation examination report, where the Veteran had opportunity 
to report any problems, and the absence of any difficulties for 
so many years after his 1970 separation leads the Board to 
conclude that his statements regarding in-service injury are not 
credible.  Therefore, any medical opinions based on such have no 
probative value.  

C.  Eyes

The Veteran contends that he has eye problems that he believes 
are related to his military service.  The only evidence of any 
eye-related abnormality shown in the Veteran's STRs are the 
reports of refractive error on physical examinations, described 
as mild myopia on one of the examinations.  The evidence shows 
that the Veteran has been wearing corrective lenses since before 
entering military service.  On examination in October 2005, the 
examiner diagnosed presbyopia, refractive error, and cataracts, 
and opined that his presbyopia and cataracts were not related to 
any incident that occurred in service, including the claimed 
battery explosion.  

The Veteran does have current complaints, identified as 
presbyopia, refractive error, and cataracts.  However, there is 
no evidence of any in-service injury or event etiologically 
related to any of the current disabilities.  Even if there was a 
battery explosion as claimed by the Veteran, there has been no 
indication in the medical record that he now has a disability as 
a result.  Refractive error, which he had during service, is not 
a disability for which service connection may be granted under 
current VA regulations.  See 38 C.F.R. §§ 3.303(c), 4.9.  As to 
the presbyopia and cataracts, there is no competent medical 
evidence that either of these is etiologically related to the 
Veteran's military service.  To the contrary, the only competent 
medical evidence is that they are not.  Service connection for an 
eye disability therefore is not warranted, and the claim is 
denied.   

The Board acknowledges the Veteran's contention that he has the 
captioned disabilities and that they are etiologically related to 
his military service.  The Veteran is competent as a layperson to 
report events that occurred and symptoms he experiences.  The 
Board therefore acknowledges that the Veteran is competent to 
report that he jumped from trucks while in service and that a 
battery exploded near him.  However, as noted, the most probative 
medical opinion of record does not support an etiological 
connection between these reported incidents and any current 
disability.  Moreover, there is no evidence of record showing 
that the Veteran has the specialized medical education, training, 
and experience necessary to render competent medical opinion as 
to the etiology of any of these claimed disabilities.  As for the 
Veteran's reports of back injuries in service, the Board finds 
that these reports are not credible, primarily because there is 
no medical evidence of any such in-service injuries in the 
Veteran's STRs, and the Veteran reported no such problem when 
given the opportunity at separation from service in 1970.  See 
Buchanan v. Nicholson, 451 F.3d 1331, 1337 (Fed. Cir. 2006) (the 
Board, as fact finder, is obligated to, and fully justified in, 
determining whether lay evidence is credible in and of itself, 
i.e., because of possible bias, conflicting statements, etc.).  
Consequently, the Veteran's own assertions as to the etiology of 
his claimed hip, ankle, knee, spine, and vision disabilities have 
no probative value.  

The Board has considered the benefit-of-the-doubt doctrine, but 
finds that the record does not provide even an approximate 
balance of negative and positive evidence on the merits.  38 
U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 
Vet. App. 49 (1990).  Therefore, on the basis of the above 
analysis, and after consideration of all the evidence, the Board 
finds that the preponderance of the evidence is against these 
service connection claims.  None of the Veteran's claimed 
disabilities is traceable to disease or injury incurred in or 
aggravated during active military service.  


ORDER

Entitlement to service connection for a right hip disability is 
denied.

Entitlement to service connection for a left hip disability is 
denied.  

Entitlement to service connection for a right ankle disability is 
denied.  

Entitlement to service connection for a left ankle disability is 
denied.  

Entitlement to service connection for a right knee disability is 
denied.  

Entitlement to service connection for a left knee disability is 
denied.  

Entitlement to service connection for a lumbar spine disability 
is denied.  

Entitlement to service connection for vision disability is 
denied.  



________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


